DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. 
First, applicant argues the exact term “single one” when identifying an MSO provider is not explicitly recited in the prior art. In response, selection of an MSO as taught by the prior art (Cusick paragraphs 0105, 0107, and 0171-0172) is analogous to identifying a single one MSO as currently amended. 
Second, applicant argues Chang fails to disclose automating the process of identifying an MSO and configuring the GUI are automated, stating Chang discloses manual selection by a user or publisher. In response, Chang explicitly discloses a user is required to specify no more than a general designator associated with a meta-channel, wherein content and source selection are fully automated to match the selected designator (Chang teaches content entries are individually associated with MSOs, paragraph 0030, and a designator could be “favorites” or a genre, and the system automatically selects content and their corresponding sources automatically to generate a “favorites” or genre specific channel, paragraphs 0031-0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cusick et al. (2010/0311399, of record) [Cusick] in view of Ukkadam (2011/0283333, of record) [Ukkadam], Demchenko et al. (2012/0151525, of record) [Demchenko], and Chang et al. (2010/0199299, of record) [Chang].
Regarding Claim 1, Cusick discloses a method (fig. 16a) for configuring a program guide graphical user interface (GUI) (340 - fig. 3g) on a portable device (108 -fig. 1), comprising: 
determining a current geographical location (1606 - fig. 16a) of the portable device [108] (i.e., mobile user equipment 108 determines location via GPS sensor 218, paragraphs 0079 & 0164); 
using the determined current geographical location of the portable device [108] to select from a MSO map associated with the identified single one of the plurality of MSO providers a channel lineup (346 - fig. 3g) wherein the selected channel lineup is appropriate for the identified single one of the plurality of MSO providers and the current geographical location of the portable device (i.e., after the current location is determined, mobile device 108 receives a list of service provider(s) for the current location, a service provider is selected and the media information for the selected service provider is provided to the mobile device 108, paragraphs 0105, 0107, & 0171-0172); and configuring the program guide GUI [340] on the portable device [108] whereby the selected channel lineup [346] is displayable to a user of the portable device [108] (i.e., program listings data from the media database is provided and displayed on mobile device 108, paragraphs 0110-0111 & 0172-0173).
Cusick fails to disclose receiving by the portable device data indicative of an identity of the set-top box; and using the data indicative of the identity of the set-top box to identify a single one of a plurality of Multi-System Operator (MSO) providers, wherein the identification and configuration steps are automated, and configuring the GUI for use in commanding tuning operations of the set-top box.
In an analogous art, Ukkadam discloses receiving by the portable device (334a -fig. 3) data indicative of an identity of the set-top box (332a - fig. 3) (i.e., user device 334a requests to connect to a set-top cell that is within range and in response to the connection request, set-top cell 332a sends back a registration form that comprises a base ID field 440 which comprises a unique identifier for the set-top cell 332a, paragraphs 0048-0050, 0054, & 0091-0092): and using the data indicative of the identity of the set-top box [332a] to identify a one of a plurality of Multi-System Operator (MSO) providers (i.e., after user device 334a submits the registration form to set-top cell 332a, a footprint profile is transmitted to user device 334a by cable provider 310, the footprint profile comprising field 540 indicates the identified cable provider with which the user device 334a is registered with, paragraphs 0056, 0058-0059, & 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cusick to include receiving by the portable device data indicative of an identity of the set-top box; and using the data indicative of the identity of the set-top box to identify a one of a plurality of Multi-System Operator (MSO) providers as taught by Ukkadam for the benefit of combining prior art elements according to known methods to yield predictable results of providing users with direct access to in-home media content sources.
Cusick and Ukkadam fail to disclose the identification and configuration steps are automated and configuring the GUI for use in commanding tuning operations of the set-top box.
In an analogous art, Demchenko discloses receiving by the portable device (50 -fig. 1) data indicative of an identity of a set-top box (i.e., mobile device receives data from gateway server 60 identifying a set-top box, paragraphs 0049-0050) and configuring the program guide GUI (200 - fig. 5) on the portable device [50] whereby the selected channel lineup is displayable to a user of the portable device for use in commanding tuning operations of the set-top box (12 - fig. 1; paragraph 0025) (i.e., the GUI provides an IPG that allows a user to select a displayed program and cause video receiver 12 to tune tothe selected program, paragraphs 0018, 0034, 0051, & 0061-0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cusick and Ukkadam to include configuring the GUI for use in commanding tuning operations of the set-top box as taught by Demchenko for the benefit of utilizing the features of a mobile device to control an identified set-top box.
Cusick, Ukkadam, and Demchenko fail to disclose the identification and configuration steps are automated.
In an analogous art, Chang teaches automating the process of selecting an MSO, identifying a channel lineup, and a configuring a program guide GUI (multiple MSOs are available for providing content, paragraphs 0030 and 0035, and a program guide is assembled which automatically populates with content on the basis of available MSOs, paragraph 0031-0032, and MSOs are automatically selected, paragraph 0034) providing the benefit of simplifying access to content from the user’s perspective (paragraphs 0043-0044).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify Cusick, Ukkadam, and Demchenko to include the identification and configuration steps are automated, as suggested by Chang, for the benefit of simplifying access to content from the user’s perspective, as a user only needs to select content of interest without needing to manually specify sources.

As for Claim 2, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Cusick teaches wherein the current geographical location of the portable device [108] is determined using a GPS device (218 - fig. 2) resident on the portable device (paragraph 0079).

As for Claim 3 Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Ukkadam teaches wherein the current geographical location of the portable device [334a] is determined using a location service of a network on which the portable device communicates (paragraph 0045).

As for Claim 4, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Demchenko teaches wherein the portable device receives the data indicative of an identity of a set-top box in response to the portable device joining a network which includes the set-top box (paragraph 0049-0050).

As for Claim 5, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Demchenko teaches wherein the selected channel lineup is retrieved from the set-top box [12] and returned to the portable device [50] whereupon anapp (54 - fig. 1) resident on the portable device uses the selected channel lineup in configuring the program guide GUI [200] on the portable device (paragraphs 0034, 0040, 0043, & 0053).

As for Claim 7, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Cusick teaches displaying on the portable device [108] indicia (334 - fig. 3e) of the identified one of the plurality of MSO providers for confirmation by the user (paragraphs 0104-0105).

As for Claim 9, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Cusick teaches storing the selected channel lineup in the portable device in association with the data indicative of an identity of a set-top box and periodically causing the selected channel lineup to be updated (paragraphs 0089 & 0162).

As for Claim 10, Cusick, Ukkadam, Demchenko, and Chang disclose, in particular Demchenko teaches storing plural channel lineups in the portable device (i.e., memory 102 stores IPG data 114) each in association with data indicative of an identify of a corresponding plurality of set-top boxes (i.e., gateway server 60 identifies one or more video receives 12 associated with mobile device 50 to be controlled, paragraphs 0040, 0043, & 0049-0051).

Claim 6 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cusick in view of Ukkadam, Demchenko, and Chang as applied to claim 1 above, and further in view of Lee et al. (2013/0047174, of record) [Lee].
As for Claim 6, Cusick, Ukkadam, Demchenko, and Chang fail to disclose wherein the selected channel lineup is retrieved from an Internet cloud device and returned to the portable device whereupon an app resident on the portable device uses the selected channel lineup in configuring the program guide GUI on the portable device.
In an analogous art, Lee discloses wherein the selected channel lineup is retrieved from an Internet cloud device and returned to the portable device whereupon an app resident on the portable device uses the selected channel lineup in configuring the program guide GUI on the portable device (i.e., information collecting unit accesses a server via network 20 that provides broadcast programming information, paragraph0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cusick, Ukkadam, Demchenko, and Chang to include wherein the selected channel lineup is retrieved from an Internet cloud device and returned to the portable device whereupon an app resident on the portable device uses the selected channel lineup in configuring the program guide GUI on the portable device as taught by Lee for the benefit of displaying channel information and information about programs being currently broadcast on each channel of a service provider.

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cusick in view of Ukkadam, Demchenko, and Chang as applied to claim 1 above, and further in view of Gaquin (2011/0258271, of record).
As for Claim 8, Cusick, Ukkadam, Demchenko, and Chang fail to disclose displaying on the portable device indicia of the determined geographic location of the portable device for confirmation by the user.
In an analogous art, Gaquin discloses displaying on the portable device (102 -fig. 1) indicia (902 - fig. 9) of the determined geographic location of the portable device for confirmation by the user (fig. 9; paragraphs 0047-0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cusick, Ukkadam, Demchenko, and Chang to include displaying on the portable device indicia of the determined geographic location of the portable device for confirmation by the user as taught by Gaquin for the benefit of allowing a user to confirm a location when there is a degree of uncertainty as to the exact location of the user (Gaquin paragraph 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Halberg (2009/0009532 paragraph 0075) for an additional example in the prior art that automated selection of an MSO based on device location was known in the art at the time of invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421